Citation Nr: 1401822	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteochondritis desiccans, left knee.

2.  Entitlement to an initial rating in excess of 10 percent for osteochondritis desiccans, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Board notes that the Veteran did not appeal a March 2002 rating decision which denied service connection for a left knee injury.  At that time the Veteran's service treatment records could not be found.  Subsequently the Veteran's service treatment records were found and associated with the Veteran's claims file.  Consequently when the rating decision on appeal granted the Veteran service connection for his left knee disability, a January 2001 effective date was assigned.  Service connection for the right knee disability was granted effective from September 26, 2008.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2009 rating decision on appeal granted the Veteran service connection and 10 percent ratings for the Veteran's left and right knee disabilities.  The Veteran asserts that he is entitled to higher ratings for his knee disabilities.  
At his December 2012 Travel Board hearing the Veteran reported that his most recent VA examination of the knees for compensation purposes was in May 2012.  The Veteran's representative pointed out that the Veteran's knee disabilities had gotten progressively worse.  The Veteran reported that he used knee braces and that he had had to use crutches because of his knees just a few weeks prior.  Given that the record indicates that the Veteran's knee disabilities have increased in severity since the May 2012 VA examination which did not report the use of braces or crutches, the Veteran must be provided a new VA examination of the knees to determine the current severity of his bilateral knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran asserted at the Travel Board hearing that the May 2012 VA examination was inadequate and reported that the VA examiner did not use a goniometer to measure the range of motion of his knees.  Given that the Veteran will be provided a new VA examination of the knees, the use of a goniometer to measure the range of motion of the knees should be specified.

The Veteran also testified that he had received ongoing treatment for his knees at the Methodist Family Health Center (MFHC), including just two weeks prior to the hearing for a left knee flare-up.  The most recent MFHC record in the claims file is dated July 22, 2011.  Copies of the more recent treatment records regarding the Veteran's knees should be obtained from the MFHC.

At a July 2011 RO hearing the Veteran indicated that he does not use a VA doctor for treatment of his knees.  He said that he received knee treatment from two private orthopedic doctors, Dr. Hernandez and Dr. Rodriguez.  The most recent Dr. Rodriguez treatment record is dated December 5, 2008, and the most recent Dr. Hernandez treatment record is dated July 25, 2011.  The more recent treatment records should be obtained from these physicians if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and completed authorization release forms for all treatment for his knees that has not already been submitted.  This should include authorization for the Methodist Family Health Center for records of treatment from July 23, 2011 to present; authorization for Dr. Hernandez for records of treatment from December 6, 2008 to present; and authorization for Dr. Rodriguez for records of treatment from July 26, 2011 to present.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.  

2.  When the above has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his left and right knee disabilities.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished. 

The examiner should describe all symptoms including pain or weakness and functional impairment, if present.  The examination of the knees should include all necessary testing, specifically range of motion studies.  The examiner should use a goniometer for range of motion studies and should so state in the examination report.

Based on objective demonstration of repetitive motion of the knees, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors. 

Based on objective demonstration of repetitive motion of the knees, the examiner should express an opinion as to whether pain significantly limits functional ability during flare ups or when either knee is used repeatedly over a period of time and, if feasible, this determination also should be portrayed in terms of the degree of additional range of motion loss due to pain on use during flare ups. 

The examiner should determine if there is any lateral instability or recurrent subluxation of the knees.  If so, the examiner should state whether it is slight, moderate or severe. 

The examiner should also determine if either knee locks and if so the frequency of the locking and any episodes of effusion into the joint.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected left and right knee disabilities on his ability to work.  The supporting rationale for all opinions expressed must be provided.

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


